Citation Nr: 0620061	
Decision Date: 07/10/06    Archive Date: 07/21/06

DOCKET NO.  01-02 370A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for L3 and L5 laminectomy 
(lumbar spine disorder).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




VACATUR

The veteran served on active duty from February 1966 to 
February 1969.  

A June 16, 2006 Board decision denied entitlement to service 
connection for L3 and L5 laminectomy (lumbar spine disorder).  
In March 2006, the RO received several statements and a 
letter from the veteran; however, these documents were not 
associated with the claims file prior to the Board's 
decision.  These documents are not duplicates of evidence 
already of record and the veteran specifically requested that 
such documents be forwarded to the Board for consideration in 
relation to his claim.  

To afford due process to the veteran, the June 16, 2006 Board 
decision denying entitlement to service connection for L3 and 
L5 laminectomy is hereby VACATED in its entirety.  The 
veteran will be afforded a de novo review of the service 
connection issue appealed as if the June 16, 2006 decision 
had not been entered.  




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


